Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-17-00574-CR

                             James Leroy GREEN III,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 144th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2016CR9758
               The Honorable Laura Lee Parker, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED February 28, 2018.


                                         _________________________________
                                         Irene Rios, Justice